Appellant prosecutes the appeal from the judgment sustaining a demurrer to the petition. The petition is in the nature of an interpleader, and states, in substance, that plaintiff has in its possession a fund of $1,200 as prizes, which it tenders into court, and to which it claims no interest, and which belongs to two of the defendants, and which is adversely claimed by the three defendants, and that appellant is willing to pay the fund to whomsoever the court may adjudge is entitled to it. Without stating or discussing the question further, it is concluded that, as against a demurrer, the bill of interpleader is sufficient as such. 5 Pomeroy, Eq. Jur. § 43 et seq.; Bolin v. Railway Co., 61 S.W. 444; Rochelle v. Express Co., 56 Tex. Civ. App. 142, 120 S.W. 543. Any question of the regularity of the canvass of the votes for the prizes, or validity or finality of the award, and the like, are matters that are properly determinable on the answers of the defendants as between themselves.
The judgment is reversed, and the cause remanded. *Page 1122